Citation Nr: 1506960	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-13 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of a right foot injury, to include as secondary to a service connected disability.

2.  Entitlement to service connection for the residuals of a low back injury, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1992.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2010, the Veteran presented testimony at a personal hearing conducted at the Muskogee RO before the undersigned who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims file.

These issues were remanded in March 2011, October 2012, and February 2014.  Additional development is required to fully assist the Veteran in the development of his claim.  The Board regrets the delay in issuing the Veteran a final decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded to obtain additional medical opinions as to whether the Veteran's current disabilities are related to injuries suffered while on active duty, or have been aggravated by service-connected disabilities, as the current opinions of record have not fully addressed the questions presented.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

The Veteran relates the onset of both his lumbar spine pain and his right ankle/foot pain to service, and that such symptoms have continued to the present, to include exacerbation of his symptoms following a July 1995 post-service accident.  As discussed in previous remands, the Veteran has documented injuries during service to both his lumbar spine and his right foot and ankle.  

The medical opinions in the April 2011 examination report addressing whether the Veteran's right ankle and lumbar spine disabilities are directly related to in-service injuries are inadequate, in that they rely on the lack of documented medical treatment in support of negative etiology opinions.  Concerning the right ankle, the examiner stated that "[t]here is no evidence of continued pain between 1988 and the discharge date in 1992 and no complaints of a foot condition between 1992 and 1995 prior to the injury documented in 1995[, and t]herefore it is the opinion of this examiner that the right foot condition is less likely than not related to the injuries documented while on active duty."  The examiner made similar assertions in support of the negative opinion concerning the etiology of the lumbar spine disability.  Contrary to the examiner's assertion of "no evidence," the Veteran has competently identified ongoing ankle and spine symptomatology from the time of his in-service injuries to the 1995 post-service accident.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The same examiner provided the April 2014 examination report, which contains similar, insufficient rationales for the etiology of the ankle and spine disabilities.  As the examiner's opinions are based on an inaccurate factual predicate, and the probative vaule is diminished.  

The medical opinions obtained in April 2014 concerning aggravation of the right ankle and lumbar spine are likewise inadequate.  The April 2014 examiner opined that because the Veteran filed a worker's compensation claim for his lumbar spine and right ankle disabilities following his July 1995 post-service accident, those conditions "could not be aggravated by his previously existing service connected disability[ies.]"  Unfortunately, the examiner's rationale does not stand up to scrutiny, as the existence of a worker's compensation claim for an undisputed post-service injury has no bearing on whether the ankle and spine disabilities were also exacerbated as a result of service-connected left lower extremity disabilities.  Nieves-Rodriguez, 22 Vet. App. at 302.

Finally, the Board notes, the Veteran's Medical Evaluation Board proceedings from February 1992 document that the Veteran had a right ankle fracture during service, in 1982.  To date, no medical professional has addressed the relevance, if any, of the 1982 ankle fracture in a medical etiology opinion.  

In seeking new opinions, the Board acknowledges that there are two private medical reports supportive of the Veteran's claims; each, however, is not sufficiently supported in order to rise to an equipoise grant of service connection.  A May 2000 report from Dr. T.M.M. suggests a relationship between the current right ankle disability and the service-connected left ankle disability, but it is evident that Dr. T.M.M. is merely recounting the Veteran's contentions, rather than providing his own medical opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Concerning the lumbar spine, an April 2011 physician's statement from Dr. J.L. asserts that "[it is] more likely that [the Veteran's] lower back problems today are related to his problems on active duty."  Dr. J.L. failed to provide any rationale for that opinion, which greatly dimishes its probatity and weight.  Nieves-Rodriguez, 
22 Vet. App. at 302. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination with a physician.  The physician is to be provided access to the claims folder, a copy of this Remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  The physician is to take a full and complete history of the Veteran's right ankle/foot and lumbar spine disabilities from the Veteran, and must consider the Veteran's reports of his ankle/foot and spine symptomatology to be competent.  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle/foot disability (in its current state and/or immediately preceding the July 1995 post-service accident) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle/foot disability was aggravated (permanently worsened beyond the natural course) by his service-connected left knee and left ankle disabilities, both before and after the July 1995 post-service accident?

c) Considering the Veteran's in-service ankle/foot injuries, to specifically include the 1982 right ankle fracture, is it at least as likely as not that such injuries made the Veteran more susceptible to injury at the time of his July 1995 post-service accident?

d) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability (in its current state and/or immediately preceding the July 1995 post-service accident) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

e) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability was aggravated (permanently worsened beyond the natural course) by his service-connected left knee and left ankle disabilities, both before and after the July 1995 post-service accident?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

